Citation Nr: 1214936	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for right thumb degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to July 1980 and from February 1995 to August 1995.  He also had numerous periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  During his March 2012 hearing, the Veteran indicated that he did not wish to continue the appeal with respect to the initial evaluation of right thumb degenerative joint disease.

2.  The Veteran's bilateral hearing loss disability is at least as likely as not related to acoustic trauma during active service and ACDUTRA.

3.  The Veteran's tinnitus is at least as likely as not related to acoustic trauma during active service and ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


DISMISSED CLAIM

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the evaluation of his right thumb disability, and hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran asserts that his current bilateral hearing loss disability and tinnitus are related to acoustic trauma in service.  He has stated that his service duties included numerous parachute jumps from various aircraft, and that he also participated in demolition operations.  He also notes that he was involved in live fire training exercises.  

Service personnel records reflect that the Veteran completed combat engineer training during his initial period of active service.  He also earned an M-16 Expert Badge and a Parachute Badge.  The discharge certificate for his second period of active service in 1995 reflects that he was in receipt of the Master Parachutist Badge, and that his primary specialty was Special Forces Senior Sergeant.  

Service treatment records include reports of various examinations.  In March 1988 the Veteran was noted to have high frequency hearing loss on the left.  Audiometric findings during examination in July 1992 show a shift in hearing acuity bilaterally.  An H-2 profile was noted in July 1998.

A December 1999 private audiological report indicates the Veteran's report of extensive noise exposure in service.  The diagnosis was high frequency sensory hearing loss consistent with a history of noise exposure.

In May 2000 the Veteran reported ringing in his ears for years and a recent decrease in right ear hearing acuity.

A VA examination conducted in August 2008 reflects findings of bilateral hearing loss disability and tinnitus.

In a September 2009 statement, M.W., Au.D., indicated that the Veteran had been seen for hearing evaluations since May 2000.  She noted that the Veteran's hearing loss and tinnitus were consistent with his history of intense noise exposure during service.  She indicated that the Veteran's primary responsibilities involved explosives training and implementation, as well as small and large weapons use.  She observed that the Veteran was also a jump master with direct engine proximity to various aircraft.  She concluded that, based on the case history and objective testing, the Veteran's bilateral hearing loss and tinnitus were of a degree and pattern consistent with intense  noise exposure.  She opined that the disabilities were related to the Veteran's periods of service.

Having carefully reviewed the record, the Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted.  In that regard, the Board accepts that the Veteran was exposed to noise and suffered acoustic trauma in service.  Both his competent statements and the objective record support this finding.  Moreover, a competent medical provider has provided an opinion in support of this Veteran's claim.  In reaching her conclusions, she reportedly reviewed the Veteran's service records and his history, and conducted an appropriate examination.  In light of evidence indicating acoustic trauma in service and the favorable medical opinion, the Board concludes that service connection is in order for the Veteran's bilateral hearing loss disability and tinnitus.  

		
ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for right thumb degenerative joint disease is dismissed.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

